[LAW FIRM LETTERHEAD] December , 2010 Calvert Variable Series, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Ladies and Gentlemen: We have been requested by Calvert Variable Series, Inc., a Maryland corporation with shares of common stock, par value $0.01 per share (the "Company") established under the Restated Articles of Incorporation dated November 21, 1995, as amended (the "Articles"), for our opinion with respect to certain matters relating to the Calvert VP SRI Balanced Portfolio (the "Acquiring Fund"), a series of the Company. We understand that the Company will be filing an amendment to its Registration Statement on Form N-14 (File No. 333-[ ]) for the purpose of registering shares of the
